DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08 November 2021 is improper as the publication number listed for the 8th reference under U.S. Patent Application Publications is an improper number. U.S. Patent Application Publications have 11 digits. The number listed for the 8th reference has only 10 digits. The reference has been crossed off the information disclosure statement as the reference cannot be ascertained at this time due to the improper publication number listed. The reference has not been considered at this time.

The information disclosure statement filed 08 November 2021 is improper as the publication number for the 4th reference listed under Foreign Patent Documents is improper. As the proper number could be ascertained from the prior applications, the number has been corrected and the reference has been considered. 

The information disclosure statement filed 08 November 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  As the information disclosure statement fails to identify the earlier application relied upon for an earlier effective filing date under 35 U.S.C. 120 as required by 37 CFR 1.98(d)(1), the information disclosure statement is improper. An identification of the earlier application relied upon for an earlier effective filing date can be made directly in the information disclosure statement or on a transmittal letter accompanying the information disclosure statement, neither of which is with this information disclosure statement. As the information disclosure statement was filed with the originally filed papers of the present application, and in order to facilitate the prosecution of the instant application, the application data sheet filed on the same date is being taken as the identification of the earlier application relied upon for an earlier effective filing date. 

Claim Objections
Claim 7 is objected to because of the following informalities:  the word “multiwall”, found on line 3 of the claim, is clearly a typographical mistake as the claim previously refers to a “multiwell” plate, not a “multiwall”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the word “multiwall”, found on line 3 of the claim, is clearly a typographical mistake as the claim previously refers to a “multiwell” plate, not a “multiwall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the originally filed specification is enabling for the “plurality of features” being part of the container bottom, there is no support within the originally filed specification for the “plurality of features” being on a sidewall of the container or inside the container as encompassed by the phrase “a plurality of features … on the container”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 13, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected as being indefinite as it is unclear how a “characteristic of the container” comprises “a mold from which the container originates” or a “location in a mold from which the container originates”. As the mold is NOT part of the container how does the characteristic of the container include the mold itself? Should this be that the characteristic of the container IDENTIFIES the mold from which the container originates? 
Claim 13 is rejected as being indefinite as it is unclear if the phrase “on the exterior side of the container” refers to the exterior side of the container bottom (as this phrase is recited in claim 2 from which claim 13 depends) or the exterior side of the container itself as recited. 
Claims 14-22 are rejected as being indefinite as the anacronym ToF, found on lines 9 and 10 of claim 14, is not defined such that one of ordinary skill in the art can determine what it means. Applicant has ToF defined in claim 2 but has failed to define it in claim 14 to acknowledge if it means the same. For the purposes of applying art, ToF will be defined as found in claim 2 as “time of flight”. Claims 15-22 are rejected as they fail to correct the problems of claim 14 from which they depend.
Claim 22 is rejected as being indefinite as it is unclear how a “characteristic of the container” comprises “a mold from which the container originates” or a “location in a mold from which the container originates”. As the mold is NOT part of the container how does the characteristic of the container include the mold itself? Should this be that the characteristic of the container IDENTIFIES the mold from which the container originates? 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 is rejected as failing to further limit the subject matter of claim 14 from which it depends as the recitation of a fluid within the container does NOT modify the container itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-15 and 17-21 is/are rejected under 35 U.S.C. 102()(1) as being anticipated by Applicant cited MAJLOF et al. (US 2015/0197372 A1) (hereafter MAJLOF).
With regards to claim 14, MAJLOF discloses a container (Figures) configured to hold a fluid (203, Figure 2A), comprising: at least one vertical sidewall (201, Figure 2A); a container bottom (part of 210, Figure 2A) coupled to the at least one vertical sidewall (Figure 2A), the container bottom having an interior side, an exterior side, and a thickness (inherent in any container bottom); and a plurality of features (221, 222, Figures 2A and 2B) that comprise acoustically readable recesses, grooves, or protrusions on the container for acoustic characterization of the container (grooves and ridges define the identification mark which can be read both optically as disclosed and ultrasonically if desired based upon the shapes defined), the features encoding information indicating a characteristic of the container (221, 222 define the identification mark of the container) and configured such that upon receiving an acoustic signal transmitted toward the container bottom (Figure 2A), a first subset of the features generates a reflection having a first ToF and a second subset of the features generates a reflection having a second ToF (inherent, an acoustic wave propagated within the sidewall will generate the recited first ToF and second ToF), wherein the first ToF and the second ToF of the reflected acoustic radiation are indicative of the characteristic (the ToF off the individuals elements would define the identification mark).
With regards to claim 15, MAJLOF discloses a first one of the features having a different length, aspect ratio, or depth than a second one of the features in Figures 2A and 2B.
With regards to claim 17, MAJLOF discloses the sidewall and the container bottom are comprised of a plastic in paragraph [0051].
With regards to claim 18, MAJLOF discloses the features being etched into the plastic at paragraph [0052].
With regards to claim 19, MAJLOF discloses the plastic being selected from the group consisting of a cyclic olefin polymer, a cyclic olefin copolymer, polypropylene, and polystyrene in paragraphs [0051]-[0052].
With regards to claim 20, MAJLOF discloses the features comprises raised features, recessed features, or both raised features and recessed features in Figures 2A and 2B and paragraphs [0040]-[0041].
With regards to claim 21, MAJLOF discloses a fluid (203) in the container in Figures 2A and 2B and paragraphs [0040]-[0041].
With regards to claim 22, MAJLOF discloses the characteristics corresponding to a mold from which the container originates or to a location in a mold from which the container originates as MAJLOF discloses the identification mark being formed by the mold in paragraph [0054].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 5, 6, 7, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, 18, 19, 20, and 21 of U.S. Patent No. 10,766,027 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 1) The recitation of the “plurality of features” being “on the container” of present claim 2 fully encompasses the plurality of features being included in the bottom of the container of patented claim 15; 2) the recitation of the “first time of flight” and “the second time of flight” of present claim 2 is the equivalent of the “plurality of times of flight” of patented claim 15; 3) the removal of the “hydrophobic region” of patented claim 15 is an obvious design choice as the removal of an element and it’s function is a well-known, common, and well accepted variation on an invention (Please see In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 168 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ (PTO Bd. of App. 1969.); 4) present claim 5 is the functional equivalent of patented claim 17; 5) present claim 6 is the functional equivalent of patented claim 18; 6) present claim 7 is the functional equivalent of patented claim 19; 7) present claim 8 is identical to patented claim 20; and 8) present claim 21 is identical to patented claim 21.  

Claims 14, 16, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 7 of U.S. Patent No. 10,766,027 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 1) The recitation of the “plurality of features” being “on the container” of present claim 14 fully encompasses the plurality of features being included in the bottom of the container of patented claim 1; 2) the recitation of the “first time of flight” and “the second time of flight” of present claim 14 is the equivalent of the “plurality of times of flight” of patented claim 1; 3) the removal of the “hydrophobic region” of patented claim 1 is an obvious design choice as the removal of an element and it’s function is a well-known, common, and well accepted variation on an invention (Please see In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 168 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ (PTO Bd. of App. 1969.); 4) present claim 16 is the functional equivalent of patented claim 5; 5) present claim 17 is identical to patented claim 6; and 6) present claim 19 is identical to patented claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sackmann et al. (US 11,192,114 B2) discloses systems and methods for tagging and acoustically characterizing containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855